office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 postn-126760-06 uilc date date to sheila e jones program analyst office of appeals tax policy and procedure exam from charles a hall senior technician reviewer administrative provisions judicial practice division branch procedure administration subject application of sec_3201 of rra to appeals exam initial contact letters this chief_counsel_advice responds to your assistance request dated date in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent issue in examination cases involving joint returns whether the office of appeals is required to send initial contact letters separately to each spouse who filed a joint_return pursuant to sec_3201 of the internal_revenue_service restructuring and reform act of conclusion the office of appeals is not required to send initial contact letters separately to each spouse under sec_3201 because the letters do not contain a notice required by statute however appeals is not precluded from sending them separately postn-126760-06 facts sec_3201 of the internal_revenue_service restructuring and reform act of rra provides that the service shall wherever practicable send any notice relating to a joint_return under sec_6013 separately to each individual filing the joint_return internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 on date the office of corporate individual income_tax issued a memorandum to all regional directors of the office of appeals appeals that provided some initial guidance on what notices appeals was required to send separately under sec_3201 of rra memo the memo contains the following list which counsel helped prepare of the types of appeals notices that must be sent separately to each spouse all initial appeals contact and conference letters all statutory notices of deficiency all potential third party contact notifications any other notice required by statute and all correspondence subsequent to appeals knowledge that either spouse has a new separate mailing address or if the correct mailing address for one or both spouses cannot be verified you recently discovered that appeals personnel handling collection issues collection_division were not sending all initial contact letters separately to each spouse when both spouses resided at the same address the collection_division did not know about the memo until early in april of the collection_division asked the collection bankruptcy and summonses division cbs of the office of associate chief_counsel procedure and administration whether their collection_due_process cdp initial contact letters needed to be sent separately cdp initial contact letters are letters cbs advised the collection_division that they were not required to send such correspondence separately to each spouse when both spouses reside at the same address because correspondence sent during a cdp hearing is not required by statute the collection_division does send notices separately to each spouse when the spouses reside at different addresses consequently you asked us whether appeals personnel handling exam issues exam division need to continue to send initial contact letters separately to each spouse when both reside at the same address to help us address this question you sent us the following initial contact letters used by the exam division foia in addition you mentioned that you may draft a discussion of the application of sec_3201 to appeals notices for inclusion in its section of the internal_revenue_manual irm after we address your question law and analysis sec_3201 of rra requires the service wherever practicable to send any notice related to a joint_return separately to each individual filing the joint_return sec_3201 was not codified into the internal_revenue_code postn-126760-06 congress wanted to ensure that both spouses would be made aware of their tax situation with respect to their joint tax_liabilities s rep no pincite congress intended this practice to increase the likelihood that separated or divorced spouses would each receive notices regarding their tax situation s rep no pincite congress expected that awhere notices are being sent by registered mail a separate notice will be sent by registered mail to each spouse id sec_3201 serves to protect those spouses that had previously been denied access to information from the service because an abusive or controlling spouse refused to share the information with them generally our office interprets the phrase any notice to mean any notice required by statute thus sec_3201 only applies to documents that contain a notice required by statute such as a statutory_notice_of_deficiency under sec_6212 and a notice_and_demand under sec_6303 we have interpreted the phrase wherever practicable to mean the service can take certain business factors into consideration in order to determine whether it is practicable to send the notice to both filers of a joint_return thus this is mainly a business decision for the service business factors include production and mailing costs although the practicability of sending any particular notice to both joint filers is a business decision the service needs to document the analysis that was used to determine the practicability of sending duplicate notices another factor to consider is consistent treatment throughout the service the service only needs to analyze whether or not it is practical to send the notices separately if the notice is required by statute because otherwise sec_3201 does not apply as noted above cbs advised the collection_division that they were not required to send initial contact letters separately to each spouse when both spouses resided at the same address because correspondence sent during a cdp hearing is not required by statute we agree further we could not identify any notice in the exam initial contact letters that was required by statute therefore the exam division is not required to send these notices separately to each spouse when both spouses reside at the same address accordingly we now revise the list contained in the memo of the notices required to be sent separately to each spouse under sec_3201 the exam division should continue to send letters separately when the spouses reside at different addresses any irm discussion regarding this issue should include the revised list although appeals is not required to send initial contact letters separately given the spirit of sec_3201 it is a good idea to continue to send them separately we do not think it is necessary to send all correspondence separately but the initial letters let taxpayers know that appeals has their case gives them the contact name and number of the appeals person they should contact if they have a question notifies them of the next contact such as a telephone conference and identifies the documents they need to forward to appeals in order for their case to be processed all of this information is important and if a letter is sent to only one spouse it is possible that one spouse may postn-126760-06 not communicate this information to the other spouse even if they reside at the same address our understanding is that it was a policy decision to include initial contact letters in the list of notices required to be sent separately so you may want to elevate the issue within appeals to decide how this should be handled with regard to both collection and examination related notices after appeals reaches a consensus on how to handle initial contact letters any irm discussion should reflect that conclusion conclusion for the reasons discussed above we do not think appeals is required to send initial contact letters separately to each spouse but is free to do so if you have any further questions please call us at ---------------------
